[Cite as Pinkney v. Salett, 2011-Ohio-4121.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 96130




                                  PAMELA M. PINKNEY

                                                        PLAINTIFF-APPELLANT

                                                  vs.

                                        DON M. SALETT
                                                        DEFENDANT-APPELLEE




                                               JUDGMENT:
                                                AFFIRMED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Domestic Relations Court
                                        Case No. D-333484


        BEFORE: E. Gallagher, J., Kilbane, A.J., and Boyle, J.
                                      2

      RELEASED AND JOURNALIZED:          August 18, 2011

FOR APPELLEE

Pamela M. Pinkney, pro se
c/o P.O. Box 5672
Cleveland, Ohio 44101


FOR APPELLANT

Don M. Salett, pro se
10702 Kinsman Road
Cleveland, Ohio 44104




EILEEN A. GALLAGHER, J.:

      {¶ 1} This is an accelerated appeal brought pursuant to App.R. 11.1

and Loc.R. 11.1.

      {¶ 2} Rev. Pamela M. Pinkney (“Pinkney”) appeals from the decision of

the trial court, denying her motion for a domestic violence civil protection

order. Pinkney argues that the trial court erred in failing to grant her a

civil protection order and that such error has placed her life and the lives of

her four children at risk. Finding no merit to this appeal, we affirm the

decision of the trial court.

      {¶ 3} In putting forth her assigned errors, appellant fails to cite to any
                                       3

legal authority for her claims, a failure that allows this court to disregard

her arguments. App.R. 12(A)(2); App.R. 16(A)(7); State v. Martin (July 12,

1999), Warren App. No. CA99-01-003, citing Meerhoff v. Huntington Mtge.

Co. (1995), 103 Ohio App.3d 164, 658 N.E.2d 1109; Siemientkowski v. State

Farm Ins., Cuyahoga App. No. 85323, 2005-Ohio-4295.             “If an argument

exists that can support this assigned error, it is not this court’s duty to root it

out.”    Cardone v. Cardone (May 6, 1998), Summit App. Nos. 18349 and

18673.

        {¶ 4} Notwithstanding the foregoing, this Court finds that the trial

court did not err in denying Pinkney’s petition for a civil protection order.

In the magistrate’s opinion filed November 4, 2010, the court specifically

found that the basis of Pinkney’s fear for her safety arose from past acts that

occurred prior to the parties’ separation in 2002. The magistrate further

found it inconsistent with Pinkney’s allegations of fear that she had

requested and was provided with a ride from the airport from Salett and that

the two were together in a restaurant for their son’s birthday party — both

without incident. Lastly, the court found that Pinkney failed to establish

any evidence of any contemporary act of domestic violence.

        {¶ 5} While a court may consider past acts to determine whether the

incident at issue constitutes domestic violence, the issuance of a civil
                                     4

protection order cannot be based solely on previous incidents of alleged

domestic    violence.    Solomon   v.   Solomon,   157   Ohio   App.3d   807,

2004-Ohio-2486, 813 N.E.2d 918; Bruner v. Bruner, Mahoning App. No.

99CA285, 2000-Ohio-2554.       Rather, the petitioner must establish by a

preponderance of the evidence that an act of domestic violence occurred on

the date set forth on the petition for a civil protection order.          Id.;

Eichenberger v. Eichenberger (1992), 82 Ohio App.3d 809, 816, 613 N.E.2d

678.

       {¶ 6} The trial court’s reasoning, to which we must give deference,

indicated that appellant did not fear for serious physical harm from appellee

on the date set forth in the petition and that past acts of domestic violence,

without anything more, was not enough to warrant a present civil protection

order. Solomon. As a result, any past acts committed by Salett are not

part of the equation in determining whether the civil protection order should

have been granted. While it is true that past acts may be used to establish

a genuine fear of violence in the present situation, there must be an

indication that the person was fearful in that present situation.         See

Eichenberger.

       {¶ 7} We cannot find error in the trial court’s decision to reject the

magistrate’s decision.
                                             5

       {¶ 8} Pinkney’s assignments of error are overruled.

       Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said lower court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MARY EILEEN KILBANE, A.J., and
MARY J. BOYLE, J., CONCUR




                                          Appendix

Assignments of Error:

       “This matter is found to be in error in many ways such as the
       fact that I approached this situation believing that there were
       people in place who value my life and the lives of my children
       etc. I could call the role on many detriments that this has
       caused me but time will not allow for such. The fact that in
       each instance that I have come to this court and gone to the
       lower courts on behalf of my children and me only to be told
       that the law does not accommodate us is an error within itself.”
                           6


“I have followed procedure after procedure while trying to
protect and provide for myself and my children even as I am
doing right now only to be tied up in policy and procedure that
closes doors, hearts, minds, hand, ears, and mouths to the
value of my time and life.”

“The technical errors would be those of the fact that I have
gone before the proper authorities previously to get Civil
Protection Orders and not only have they been rejected but the
one I did finally receive was not enforced as it should have
been which caused me to have to flee to another state with four
of my children to try to be safe. Then the order was revoked
portraying me to be the criminal.”

“Another technical error would be the fact that the courts in
this county and state have me at risk right now caught up in
technicalities and formalities instead of taking what I have
said to be the truth.”